NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            02-DEC-2020
                                            07:54 AM
                                            Dkt. 508 ODMR
                          NO. CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS

                        OF THE STATE OF HAWAI#I


        In the Matter of the Application of PIONEER MILL
   COMPANY, LIMITED, to register title and confirm its title
     to land situate at Lāhainā, Island and County of Maui,
             State of Hawai#i, and KAHOMA LAND LLC,
          Substituted Applicant as to Lots 1, 2 and 3A.


                    APPEAL FROM THE LAND COURT
    (Ld. Ct. App. No. 439(amended), Ld. Ct. Case No. 09-0300)


                                 ORDER
      (By:     Ginoza, Chief Judge, Leonard and Hiraoka, JJ.)

             Upon review of the document titled "To Reconsider its
Order" filed by self-represented non-party Joseph Kanaina Kini
(Kini) on November 27, 2020, which we construe as a motion for
reconsideration of our Order entered on October 19, 2020, and the
record on appeal, it appears that Kini's motion is untimely
because it was not filed within 10 days after the filing of the
Order as required under Rule 40 of the Hawai#i Rules of Appellate
Procedure.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          Therefore, IT IS HEREBY ORDERED that Kini's motion "To
Reconsider its Order" is denied.
          DATED: Honolulu, Hawai#i, December 2, 2020.

                                     /s/ Lisa M. Ginoza
                                     Chief Judge

                                     /s/ Katherine G. Leonard
                                     Associate Judge

                                     /s/ Keith K. Hiraoka
                                     Associate Judge